Citation Nr: 1527671	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-28 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to a heart condition and/or hypertension.

2.  Entitlement to service connection for a heart condition, to include as a result of exposure to chemicals or other toxins.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to chemicals or other toxins.

4.  Entitlement to service connection for a dental condition for purposes of compensation.


REPRESENTATION

Veteran represented by:	McDonald Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Subsequent to certification of this case to the Board, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 1993).  In this case, the record reflects that the RO referred the issue of eligibility for outpatient dental treatment to the Birmingham VA Medical Center (VAMC) and notified the Veteran of this referral in a February 2011 letter.  In correspondence received by the RO in March 2011, the chief of the benefits section of the Birmingham VAMC indicated that the Veteran was "ineligible for dental treatment under current VA regulations and policies."  However, there is no indication from the claims file that the Veteran was informed of this determination.  To the contrary, in both the May 2011 rating decision and the October 2013 statement of the case, the RO continued to inform the Veteran that, "[a]s noted in our letter to you dated February 2, 2011, we have forwarded your claim to the Birmingham VA Medical Center Dental Clinic.  The Dental Eligibility section will determine any eligibility for treatment and will request a dental rating if one is needed for treatment purposes.  Inquiries concerning possible eligibility for dental treatment should be directed to the Eligibility Section of the Dental Clinic at the VA Medical Center."  

As this matter stems from an adverse AOJ determination dealing only with the issue of establishing service connection for a dental disability for compensation purposes, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005).  However, although the RO referred the issue of entitlement to service connection for a dental disorder for treatment purposes to the VAMC, it is unclear whether that issue has been fully adjudicated and whether the Veteran has been informed of any adjudication.  Accordingly, the issue of entitlement to service connection for a dental disorder for treatment purposes is referred to the AOJ for appropriate action consistent with the foregoing.  38 C.F.R. § 19.9(b) (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for gout, entitlement to service connection for a heart condition, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain in-service trauma or disease (such as osteomyelitis) that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

2.  The Veteran's dental disability, manifested by periodontal disease, bleeding gums, and loss of teeth, is not a disability for which VA disability compensation is payable.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental condition for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2011 letter, sent prior to the initial unfavorable decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and VA and private treatment records.  The Veteran has not identified any outstanding evidence, to include any other medical records relevant to the issues herein decided, which could be obtained to substantiate his appeal.  

The Board acknowledges that it is remanding the remaining issues on appeal, in part, in order to obtain potentially outstanding VA treatment records and Social Security Administration (SSA) records.  However, as discussed in detail below, given the facts as related by the Veteran and as indicted in the claims file, there is no reasonable possibility that further development will substantiate the claim.  See 38 U.S.C. § 5103A; 38 C.F.R § 3.159(d); VAOPGCPREC 5-2004.  Specifically, the record in this case is negative for any indication that the Veteran experienced dental trauma or disease that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, or any other compensable disease, and the Veteran has not alleged otherwise.  Thus, the application of the law to the undisputed facts is dispositive of this issue, and the Board finds that no remand to obtain these records is necessary to adjudicate the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim or assist in developing a claim that cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

The Veteran was not provided with a VA examination regarding his dental condition.  An examination or medical opinion is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination is unnecessary to decide the claim because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran's disability, which consists of periodontal disease, bleeding gums, and replaceable missing teeth, is not a disability for which compensation may be granted.  Accordingly, there is sufficient evidence of record for the Board to make a decision on the claim, and no medical examination or medical opinion is needed to decide this issue.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that service connection is warranted for a dental condition.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. §3.381(a).

In this case, service treatment records show that the Veteran underwent an initial dental examination in April 1986.  In June 1988, the Veteran had an oral examination and a cleaning.  Service treatment records do not document any extractions or any other dental treatment.   

Post-service, a February 2008 VA treatment record shows that the Veteran complained of a tooth abscess.  On examination, there was minimal redness of the right lower gum, and the assessment was gum inflammation.  

Private dental records from April 2011 show that the Veteran needed fillings in teeth 2, 5, 15, and 20; an extraction of tooth 4; crowns of teeth 3, 4, and 5; and a maxillary partial denture.  

A private dental record from April 2013 shows that the Veteran complained of sensitive upper teeth.  On examination, the Veteran had several areas of decay, cracks and broken teeth, missing teeth, and heavy calculus build up.  Several teeth had flat spots where the Veteran was grinding and clinching, and tooth 4 was abscessed and broken to the gumline.  It was noted that as the Veteran "is a grinder we will eventually do a nightguard."

An October 2013 private dental record shows subgingival calculus with moderate root roughness on teeth 2, 22, and 30 and active periodontal disease on teeth 2, 22, and 27.  Additionally, teeth 2, 3, 5, 12, and 14 were broken and had decay and teeth 4, 13, and 31 were missing.  The dentist noted that the Veteran had moderate bleeding on probing of teeth 2, 22, and 27 and moderate generalized inflammation.  Implants, bridges, and partials were discussed for the missing teeth.  

During the August 2014 hearing, the Veteran testified that he did not have any dental treatment during service.  He indicated that in 2013, his private dentist told him that his current dental condition "didn't just happen overnight" and that three years is too long for anyone to go without any dental care.  The Veteran also indicated his belief that exposure to chemicals during service may have caused his current dental condition.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that service connection for a dental condition for compensation purposes is not warranted.

The Veteran is seeking service connection for a dental disability manifested by periodontal disease, bleeding gums, and loss of teeth due to abscesses and decay.  The Veteran's dental conditions do not constitute an injury for which compensation may be granted.  As noted above, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. §3.381(a).  In this regard, the Board notes that VA regulation specifically provides that loss of teeth from loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  

To the extent that the Veteran's claimed in-service chemical exposure can be considered dental trauma, dental records do not reflect findings or treatment of loss of teeth due to loss of the substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150.  The Veteran has not been diagnosed with any such disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  Therefore, even assuming that the Veteran suffered some injury to his teeth during service, he has not been diagnosed with a disability set forth in 38 C.F.R. § 4.150. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not experience trauma that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth; or a disease (such as osteomyelitis, but not periodontal disease) that caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.  Nor does the Veteran has a disability set forth in 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion and malunion of the mandible or maxilla, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, or loss of the hard palate.  As a result, the Veteran is not entitled to compensable service connection for a dental condition because he does not have a disability recognized for service connection purposes.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a dental condition for compensation purposes is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

Heart Condition and Hypertension

The Veteran contends that he developed a heart condition and hypertension as a result of exposure to unspecified chemicals and other toxins while serving in Germany and at the Anniston Chemical Weapons Depot in Alabama.  See August 2014 Hearing Testimony.  Service treatment records do not document any treatment related to a heart condition or hypertension.  Post-service VA treatment records show a diagnosis of hypertension in February 2008 and a diagnosis of mitral regurgitation in July 2008.  

During the 2014 hearing, the Veteran testified that while serving in Germany, his unit was responsible for decontaminating areas hit by chemical agents and escorting other units involved transporting hazardous materials.  He indicated that he was constantly around chemicals and other toxic substances.  The Veteran described an incident in which he was standing in some substance and his rubber boots started smoking.  The Veteran also testified that he went through live agent training while stationed at Anniston, which involved being sprayed with a fog-type mist.  

The Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was Chemical Operations Specialist and that he was assigned to a chemical company while stationed in Germany.  To date, no development has been conducted regarding this particular theory of entitlement - i.e., exposure to various chemicals and other toxins while serving as a Chemical Operations Specialist.  The Veteran's personnel records are not associated with the claims file, and there is no indication from the available records that the Veteran actually served at Anniston.  The Board finds that further development is necessary on the question of possible chemical exposure.  If the AOJ is able to confirm in-service exposure to chemicals or other toxic substances, the Veteran must also be afforded a VA examination to address any relationship between in-service exposure and his currently diagnosed heart condition and hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he developed gout secondary to the medications he takes for a heart condition and hypertension.  See January 2011 Claim; August 2014 Hearing Testimony.  

The Board finds that the Veteran's claim of entitlement to service connection for gout is inextricably intertwined with his claim of entitlement to service connection for a heart condition and hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  If an examiner finds that the Veteran's heart condition and/or hypertension is related to service, then an opinion should be obtained on whether gout is secondary to a heart condition and/or hypertension, to include medications taken for those conditions.

Regarding all issues, the record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, VA treatment records indicate that the Veteran applied for social security disability benefits.  See, e.g., August 2013 VA Treatment Record.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

The record also suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the RO obtained VA treatment records from the Birmingham VAMC dated from February 2008 to March 2011, and the Veteran submitted VA treatment records from the Birmingham VAMC dated from April 2011 to July 2014.  However, these records show that the Veteran was treated for hypertension at the Birmingham VAMC in 2005 and in June 2007.  See February 2008 VA Treatment Record.  Additionally, the Board notes that the VA treatment records obtained by the RO appear to be incomplete.  For example, a November 2010 VA treatment record lists the Veteran's active problems, which shows a diagnosis of mitral regurgitation in July 2008 and a diagnosis of knee pain in May 2010.  However, there are no records from these dates associated with the claims file.  Upon remand, the RO should attempt to locate any outstanding VA treatment records from the Birmingham VAMC and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Finally, as the record indicates that the Veteran receives ongoing VA treatment, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, including treatment records from the Birmingham VAMC dated from 2005 to 2007 and any current VA treatment records dated from July 2014 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Obtain and associate with the claims file the Veteran's complete service personnel records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

4. Undertake any necessary development to independently verify the Veteran's claimed environmental exposure, including requesting that the Veteran provide information concerning the dates and locations of exposure to chemical and other toxins while in active service and contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  A list of the chemicals or other toxic substances that the Veteran was exposed to, or may have been exposed to, should be compiled if possible.  Any additional action necessary for independent verification of the exposure, including follow-up action requested by the contacted entity, should be accomplished.  If in-service chemical exposure cannot be verified or conceded, the AOJ should notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information and describe any further action to be taken.  They should be given an opportunity to respond.

5. If, and only if, the Veteran's claimed environmental exposure is verified or conceded, and after all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the likely etiology of the Veteran's heart condition and hypertension.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  The examiner should be expressly informed of any verified or conceded environmental exposures.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed heart condition, to include mitral regurgitation, had its onset in service or is etiologically related to service, to include any exposure to chemicals or other toxins.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's hypertension had its onset in service or is etiologically related to service, to include any exposure to chemicals or other toxins.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. If, and only if, a heart condition and/or hypertension are determined to be related to active service, afford the Veteran an appropriate VA examination to determine whether the Veteran's gout is caused or aggravated by a heart condition and/or hypertension, to include medications taken for those conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's gout is proximately due to or caused by the Veteran's heart condition and/or hypertension, to include medications taken for those conditions?

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's gout was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's heart condition and/or hypertension, to include medications taken for those conditions?

If the examiner determines that the Veteran's gout is aggravated by heart condition and/or hypertension, the examiner should report the baseline level of severity of the gout prior to the onset of aggravation.  If some of the increase in severity of the gout is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


